Title: To James Madison from Tench Coxe, 8 May 1816
From: Coxe, Tench
To: Madison, James


        
          Sir
          Philadelphia May 8th. 1816
        
        I am informed by my friend & neighbour Mr. Du Ponceau, that he has received a letter from our Consul Mr. Lee, at Bordeaux, from which he understands, that Mr. Lee is about to leave his residence & station there. The causes and circumstances are apparently political connected with the opinions, feelings and prejudices, which have grown out of the period between the arrival of the late Emperor from Elba, and his retiring from France. I do not know, that I have heard of any specific ground of censure. Much less do I remember to have heard, that any such possible censure had been or could be substantiated; but I learn that Mr Lee has sent away some of his domestics & means to withdraw from his place of residence & public station.
        The purpose for which I have the honor to address you on this subject is the vacancy that may arise in the office of Consul at Bordeaux. My second Son Mr. Alexr. Sidney Coxe is desirous that I should respectfully submit his name to your consideration. He has been educated with great care and success in his academical & colleg[i]ate studies, went through a full & regular course of the study of the law with William Lewis Esqr who is a warm friend & supporter, and has been in the practice about five years, being nearly twenty six years of age. He has always partaken in the instruction & reading, which this city affords in our commercial & general political economy, and is strong upon those subjects, for a man not actually pra[c]tical. He is well acquainted with the French Language, and quite at ease in writing and speaking it. His principles are intelligently and decidedly constitutional. He served in the Campaign of 1814 as a Lieutenant & Adjutant of one of our volunteer batallions and has now a Majority in one of the Regiments of our city militia. He was run by our friends in the Councils of the city in the year 1814. His moral character is liberal and sound, and if it should be deemed proper to commit the office to him, he will be able to file in the department of state clear and strong testimonials to that effect.
        I respectfully congratulate you, Sir, upon the dissipation of the prejudices and clouds, which a singular combination of circumstances had created & suspended over our country, in the eventful year 1814. The generous dispositions towards the United states, which distinguish Russia, the good humor towards us apparent in the King of France, the absence of all symptoms of ill will in the rest of the principal cabinets of Europe, the right understandings of the principles of action & conduct of our government the lessons which the European powers have given to each other since the fall of Napn. and the aversion of the nations of Europe to the continued expences of useless armaments and unnecessary wars have assured our

tranquility from without. It delights me always to remember the great and unceasing part you have successfully taken in the reform of our ancient & the settlement of our present empire from your first entry on the national theatre in the Autumn of 1779. to this hour of public virtue, liberty & independence.
        My elder son James Sidney Coxe, on whom you conferred the office of a midshipman is now in the best course of his profession, after an escape, almost miraculous from the explosion of the gun in the Guerriere, by which 45 or 50 men were wounded or killed. Commodore Decatur gave him up as lost, such were the number & severity of his wounds, and the shock even to his mind & Senses. I have been much gratified at the testimonies of his fortitude under his wounds and necessary surgical treatment which Commr. Decatur has borne. The young animal has risen above the injuries of the explosion and his youthful mind is devoted to the honor and energy of the Service. My younger son being seriously affected in his health, and having his hopes damped by peace, was induced by me to withdraw from the Navy, in which he could not have survived a year. The goodness you were pleased to shew to my family on the occasion leads me to report the issue thus briefly to you. I have the honor to remain unalterably Sir, your most respectful and most obedient Servant,
        
          Tench Coxe
        
      